IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,          :   No. 2845 Disciplinary Docket No. 3
                                         :
                   Petitioner            :   No. 161 DB 2021
                                         :
             v.                          :   Attorney Registration No. 48811
                                         :
                                         :   (Berks County)
MICHAEL GRAY LONGENHAGEN,                :
                                         :
                    Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2021, upon consideration of the Verified

Statement of Resignation, Michael Gray Longenhagen is disbarred on consent from the

Bar of this Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with the

provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).